Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered Janu*745ary 22, 1991, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant contends on this appeal that his sentence of 2 to 6 years’ imprisonment is harsh and excessive. Defendant was permitted to plead guilty to the crime of criminal sale of a controlled substance in the third degree in full satisfaction of a two-count indictment. The sentence received is less than the harshest possible sentence and was consistent with the plea bargain. Given these circumstances, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976). Defendant’s further argument on appeal that he may not have understood what crime he was pleading guilty to is not preserved for appellate review and, in any event, is belied by the record (see, People v Sickler, 117 AD2d 880, lv denied 67 NY2d 1057).
Weiss, P. J., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.